DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/22 has been entered.

The amendment filed 5/27/22 has been entered.  Claims 2 and 17 have been canceled.  Claim 31 has been added.  Claims 1,3-16 and 18-31 are active in the application for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 5/27/22, the Double Patenting rejection is being maintained as Applicant is reserving filing a TD until one of the applications is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,3-16 and 18-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/549,490 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference lies in the instant claims recite a mask or forming a mask with coupling agent to dewet the polymer in one area and not in the other while the ‘490 application recites a “property of the polymer” which can include the coupling agent to perform this dewetting process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, the term “configured” is vague and indefinite as to how this is obtained and by what means.  Clarification is requested.  
Regarding claim 16, the claim is confusing as to the coupling agent coupling to the first material, dispensing over a mask and then the mask formed by the coupling of the first material?  The Examiner suggest the coupling of the coupling agent and the first material forms the mask in the providing step as it is unclear and confusing if there is another mask present of if the mask in the dispensing step is the same as that of the spinning step which is formed from the providing step?  Clarification is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,3-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332.
Anthis et al. (10/643,840) teaches selective deposition onto a first substrate surface relative to a second substrate surface including exposing the substrate to a blocking molecule to selectively apply a layer to the other non-blocked surface (abstract).  The first surface and the second surface can be different with one being a dielectric layer and the other being a conductor layer or both being the same material (col. 2, lines 1-38 and col. 7, lines 10-15).  The blocking molecule is a SAM or mask and this can be removed after deposition on the exposed area (col. 2, lines 55-62).
Anthis et al. (10/643,840) fails to teach the coating being a solution including a polymer and a solvent and the mask causes dewetting of the applied solution.
Sebastien et al. (2015/0027769) teaches a similar selective deposition process whereby a particle is applied to the substrate on which there is no desired coating and depositing a resin by spin coating whereby the particle (mask) repulses, i.e. non-wettable, the resin coating to thereby form a patterned coating (abstract).  Sebastien et al. (2015/0027769) teaches the substrate can include dielectric areas and conductive areas [0097]-[0101].  The resin includes one or more solvents [0053].
Therefore, it would have been obvious for one skilled in the art to have modified Anthis et al. (10/643,840) process to utilize a SAM/mask prior to applying a resin solution coating as evidenced by Sebastien et al. (2015/0027769) with the expectation of achieving similar success, i.e. selective deposition thereon.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) fail to teach dewetting by solvent evaporation.
 Delmarche et al. (2004/0102050) teaches a similar process whereby a polymer coating is applied to a substrate having a dewetting pattern thereon and spin coating a dewetting pattern on the substrate including evaporating the solvents [0065].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) process to dewet the substrate by solvent evaporation during spin coating as evidenced by Delmarche et al. (2004/0102050).
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) fail to teach a cleaning by sonification in a solvent followed by ultraviolet ozone exposure.  KR 2006-0003332
KR 2006-0003332 teaches a method for patterning deposition whereby the substrate is cleaned using sonication with a solvent followed by UV ozone cleaning whereby the UV-ozone cleaning is performed form 30 minutes.
Therefore, it would have been obvious for one skilled in the art before the filing date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) pastern deposition process to include a cleaning step by sonification in solvent followed by UVO as evidenced by KR 2006-0003332 with the expectation of producing a “prepared” substrate for subsequent coating thereon.
Regarding claim 1, KR 2006-0003332 teaches a method for patterning deposition whereby the substrate is cleaned using sonication with a solvent followed by UV ozone cleaning whereby the UV-ozone cleaning is performed form 30 minutes
Regarding claim 2, Sebastien et al. (2015/0027769) teaches spin coating the polymer solution after application of SAM/mask (abstract).  
Regarding claim 3, Anthis et al. (10/643,840) teaches first area dielectric and second area conductive (col. 2, lines 1-38).  
Regarding claim 4, while Anthis et al. (10/643,840) teaches first area being dielectric and second area being conductor, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success regardless of which area is covered by the SAM/mask and which area is uncovered and deposited thereon.
Regarding claim 5 and 6, Anthis et al. (10/643,840) teaches the dielectric area being silicon oxide and the conductor area is a metal (col. 4, lines 24-31).  Copper and TiN metals are known to be utilized in forming electrical products and would be expected to produce selective deposition thereon.
Regarding claim 7, Anthis et al. (10/643,840) teaches a SAM/mask layer (col. 2, lines 56-63).  
Regarding claim 11, the mask is claimed as being hydrophobic and this would be met by the references as they teach the coating is not applied thereto and even repulsed from coating thereon.  
Regarding claims 12 and 13, the resin is polystyrene is a known non-polar polymer [0049].  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332 further in combination with Bhandaru et al. “Ordered alternating binary polymer nanodroplet array by sequential spin dewetting”.
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332 are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332 fail to teach spin coating a poly acrylic acid which is a polar resin.
Bhandaru et al. “Ordered alternating binary polymer nanodroplet array by sequential spin dewetting” teaches selective deposition using a combination of polystyrene and PMMA (abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed inion to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332 process to spin coat a resin including PMMA as evidenced by Bhandaru et al. “Ordered alternating binary polymer nanodroplet array by sequential spin dewetting” with the expectation of achieving similar success.

Claims 8-10 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332 further in combination with Kachian et al. (2019/0326114).
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332 are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332 fail to teach using a coupling agent in the SAM and this agent being an octyltrichlorosilane.
Kachian et al. (2019/0326114) teaches a similar selective deposition process whereby the SAM masking layer can include a molecules including chlorosilanes and octyltrichlorosilanes (claimed coupling agent) [0022]-[0031].
Therefore, it would have been obvious for one skilled in the art before the effective fling date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332 process to include a coupling agent of octyltrichlorosilane as evidenced by Kachian et al. (2019/0326114) with the expectation of achieving similar success, i.e. selective deposition thereon.
Regarding claims 16 and 31, KR 2006-0003332 teaches a method for patterning deposition whereby the substrate is cleaned using sonication with a solvent followed by UV ozone cleaning whereby the UV-ozone cleaning is performed form 30 minutes.
Regarding claims 8-10 and 23-25, Kachian et al. (2019/0326114) teaches SAM masking layer can include a molecules including chlorosilanes and octyltrichlorosilanes (claimed coupling agent) [0022]-[0031].
Regarding claim 17, Sebastien et al. (2015/0027769) teaches spin coating the polymer solution after application of SAM/mask (abstract).  
Regarding claim 18, Anthis et al. (10/643,840) teaches first area dielectric and second area conductive (col. 2, lines 1-38).  
Regarding claim 19, while Anthis et al. (10/643,840) teaches first area being dielectric and second area being conductor, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success regardless of which area is covered by the SAM/mask and which area is uncovered and deposited thereon.
Regarding claim 20 and 21, Anthis et al. (10/643,840) teaches the dielectric area being silicon oxide and the conductor area is a metal (col. 4, lines 24-31).  Copper and TiN metals are known to be utilized in forming electrical products and would be expected to produce selective deposition thereon.
Regarding claim 22, Anthis et al. (10/643,840) teaches a SAM/mask layer (col. 2, lines 56-63).  
Regarding claim 26, the mask is claimed as being hydrophobic and this would be met by the references as they teach the coating is not applied thereto and even repulsed from coating thereon.  
Regarding claims 27 and 28, the resin is polystyrene is a known non-polar polymer [0049].  

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332 still further in combination with Kachian et al. (2019/0326114).
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332 are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332 fail to teach spin coating a poly acrylic acid which is a polar resin.
Kachian et al. (2019/0326114) teaches a similar selective deposition process whereby the SAM masking layer can include a molecules including chlorosilanes and octyltrichlorosilanes (claimed coupling agent) [0022]-[0031].
Therefore, it would have been obvious for one skilled in the art before the effective fling date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Delmarche et al. (2004/0102050) further in combination with KR 2006-0003332 process to include a coupling agent of octyltrichlorosilane as evidenced by Kachian et al. (2019/0326114) with the expectation of achieving similar success, i.e. selective deposition thereon.

Response to Amendment
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive. 

Applicant argued the prior art fails to teach a cleaning by sonification in a solvent followed by ultraviolet ozone exposure.  
KR 2006-0003332 teaches a method for patterning deposition whereby the substrate is cleaned using sonication with a solvent followed by UV ozone cleaning whereby the UV-ozone cleaning is performed form 30 minutes.

Prior art
GB 2455746 and Halls et al. (2011/0034033) teach dewetting into a pattern using a SAM layer during spin coating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715